UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7568


JOHN BERNARD ROBINSON,

                Petitioner - Appellant,

          v.

ANTHONY PADULA, Warden of Lee Correctional Institution,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:09-cv-01977-JMC)


Submitted:   April 28, 2011                    Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Bernard Robinson, Appellant Pro Se.    Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Bernard      Robinson        seeks        to    appeal       the    district

court’s    order     accepting     the    recommendation               of       the    magistrate

judge     and   denying    relief        on       his    28     U.S.C.          § 2254     (2006)

petition.       We    dismiss      the   appeal          for        lack    of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s judgment was entered on September

15, 2010, and the notice of appeal was deposited in the prison’s

internal mail system on October 20, 2010.                            See Fed. R. App. P.

4(c);    Houston     v.   Lack,    487    U.S.          266,    276        (1988).        Because

Robinson failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented              in    the    materials

before    the   court     and   argument          would    not        aid       the    decisional

process.

                                                                                        DISMISSED

                                              2